[Cite as Frank v. Scott's Landscaping, 2013-Ohio-4040.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 99359




                                      JOHN J. FRANK
                                                           PLAINTIFF-APPELLANT

                                                    vs.

               SCOTT’S LANDSCAPING, ETC., ET AL.
                                                             DEFENDANTS-APPELLEES




                                          JUDGMENT:
                                           DISMISSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-786274

        BEFORE: E.A. Gallagher, J., Boyle, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                         September 19, 2013
ATTORNEY FOR APPELLANT

John J. Frank, pro se
John J. Frank Co., L.P.A.
7377 Magnolia Drive
Seven Hills, OH 44131

FOR APPELLEES

Scott’s Landscaping, Etc.

Scott’s Landscaping
& Snowplowing Co.
c/o Statutory Agent William S. Huebler
3999 Brookside Blvd.
Cleveland, OH 44111

William Scott Huebler, a.k.a. Scott

William Scott Huebler
3999 Brookside Blvd.
Cleveland, OH 44111
EILEEN A. GALLAGHER, J.:

       {¶1} Plaintiff-appellant John Frank appeals from the judgment of the Cuyahoga

County Court of Common Pleas granting his motion for default judgment against

defendant-appellee Scott’s Landscaping & Snowplowing Co. [“Scott’s”] and dismissing

his claims against defendant-appellee William Scott Huebler with prejudice.          For the

following reasons, we dismiss for lack of a final, appealable order.

       {¶2} Appellant’s complaint against the above defendants asserted claims for

breach of contract, violation of the Ohio Consumer Sales Practices Act and fraud.

Appellant’s motion for default judgment, which the trial court granted as to defendant

Scott’s, sought judgment on the first two claims only. As such, the trial court journal

entry from which appellant presently appeals does not address appellant’s claim for fraud

against Scott’s.

       It is well established that in a matter in which multiple claims or parties are
       involved, a judgment entry that enters final judgment as to one or more, but
       fewer than all, the pending claims is not a final, appealable order in the
       absence of Civ.R. 54(B) language stating that “there is no just reason for
       delay.”

Wells Fargo Bank, N.A. v. Allen, 2012-Ohio-175, 969 N.E.2d 309, ¶ 12 (8th Dist.).

The order appealed from does not dispose of all claims in the case or otherwise note why

there should be no just reason for delay. Therefore, this court lacks a final, appealable

order from which jurisdiction flows. Whitaker-Merrell Co. v. Geupel Const. Co., 29

Ohio St.2d 184, 186, 280 N.E.2d 922 (1972).

       {¶3} This appeal is dismissed.
      It is ordered that appellees recover from appellant costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR